Name: Regulation No 467/67/EEC of the Commission of 21 August 1967 fixing the conversion rates, the processing costs and the value of the by-products for the various stages of rice processing
 Type: Regulation
 Subject Matter: food technology;  agricultural activity;  accounting;  trade policy;  agricultural policy;  plant product
 Date Published: nan

 Avis juridique important|31967R0467Regulation No 467/67/EEC of the Commission of 21 August 1967 fixing the conversion rates, the processing costs and the value of the by-products for the various stages of rice processing Official Journal 204 , 24/08/1967 P. 0001 - 0003 Finnish special edition: Chapter 3 Volume 1 P. 0215 Danish special edition: Series I Chapter 1967 P. 0238 Swedish special edition: Chapter 3 Volume 1 P. 0215 English special edition: Series I Chapter 1967 P. 0260 Greek special edition: Chapter 03 Volume 2 P. 0140 Spanish special edition: Chapter 03 Volume 2 P. 0059 Portuguese special edition Chapter 03 Volume 2 P. 0059 REGULATION No 467/67/EEC OF THE COMMISSION of 21 August 1967 fixing the conversion rates, the processing costs and the value of the by-products for the various stages of rice processing THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation No 359/67/EEC (1) of 25 July 1967 on the common organisation of the market in rice, and in particular Article 19 thereof; Whereas Article 19 of Regulation No 359/67/EEC provides for the fixing of the conversion rates, the processing costs and the value of the by-products to be taken into consideration, when applying that Regulation, for the purpose of converting values or quantities relating to the various stages of the processing of rice (paddy, husked, semi-milled or milled); Whereas to this end account should be taken of the information obtained from the best equipped industries of the Community ; whereas such information suggests that the same figures should be used as were fixed by Commission Regulation No 103/64/EEC (2) of 4 August 1964 on the conversion scale for the stages of rice processing, the processing costs and the value of the by-products ; whereas, however, adjustments should be made to those figures, such as the cost of processing husked rice into milled rice, which have changed since that Regulation entered into force; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Cereals; HAS ADOPTED THIS REGULATION: Article 1 1. The conversion rate between husked rice and paddy rice shall be as follows: >PIC FILE= "T0001741"> 2. The conversion rate between husked rice and milled rice shall be as follows: >PIC FILE= "T0001742"> 3. The conversion rate between milled rice and semi-milled rice shall be as follows: >PIC FILE= "T0001743"> Article 2 1. The processing costs to be taken into consideration when paddy rice is converted into husked rice shall be 0.95 units of account per 100 kilogrammes of paddy rice. 2. The processing costs to be taken into consideration when husked rice is converted into milled rice shall be 1.10 units of account per 100 kilogrammes of husked rice. (1) OJ No 174, 31.7.1967, p. 1. (2) OJ No 126, 5.8.1964, p. 2128/64. 3. The processing costs for the conversion of semi-milled rice into milled rice shall not be taken into consideration. Article 3 1. The value of the by-products obtained from processing paddy rice into husked rice shall he considered to be nil. 2. The value of the by-products obtained from processing husked rice into milled rice shall be: (a) 1.94 units of account per 100 kilogrammes of husked round-grained rice; (b) 2.87 units of account per 100 kilogrammes of husked long-grained rice. 3. The value of the by-products obtained from processing semi-milled rice into milled rice shall be: (a) 0.51 units of account per 100 kilogrammes of semi-milled round-grained rice; (b) 0.55 units of account per 100 kilogrammes of semi-milled long-grained rice. Article 4 The conversion of the value of a quantity of husked rice into the value of the same quantity of rice at another stage of processing shall be effected on the basis of husked rice containing 3 % broken rice. If the husked rice contains more than 3 % broken rice, the conversion shall be effected after an adjustment made on the basis of a value of 0.08 units of account per kilogramme of broken rice. The conversion of the value of a quantity of semi-milled rice or milled rice into the value of the same quantity of rice at another stage of processing shall be effected on the basis of semi-milled rice containing no broken rice. If any semi-milled rice or milled rice contains broken rice, the conversion shall be effected after an adjustment made on the basis of 0.11 units of account per kilogramme of broken rice. Article 5 1. a) The conversion of the value of a quantity of husked rice into the value of the same quantity of paddy rice shall be effected by: - dividing the value to be converted by the rate fixed in Article 1 (1) for paddy rice, and - reducing the amount thus obtained by the processing costs fixed in Article 2 (1). b) The conversion of the value of a quantity of paddy rice into the value of the same quantity of husked rice shall be effected by: - increasing the value to be converted by the processing costs fixed in Article 2 (1), and - multiplying the amount thus obtained by the rate fixed in Article 1 (1) for paddy rice. 2. (a) The conversion of the value of a quantity of husked rice into the value of the same quantity of milled rice shall be effected by: - increasing the value to be converted by the processing costs fixed in Article 2 (2), and - reducing the value to be converted by the value of the by-products fixed in Article 3 (2), and - dividing the amount thus obtained by the rate fixed in Article 1 (2) for milled rice. (b)The conversion of the value of a quantity of milled rice into the value of the same quantity of husked rice shall be effected by: - multiplying the value to be converted by the rate fixed in Article 1 (2) for milled rice, - reducing the amount thus obtained by the processing costs fixed in Article 2 (2), and - increasing the amount thus obtained by the value of the by-products fixed in Article 3 (2). 3. (a) The conversion of the value of a quantity of milled rice into the value of the same quantity of semi-milled rice shall be effected by: - dividing the value to be converted by the rate fixed in Article 1 (3) for semi-milled rice, and - increasing the amount thus obtained by the value of the by-products fixed in Article 3 (3). (b) The conversion of the value of a quantity of semi-milled rice into the value of the same quantity of milled rice shall be effected by: - reducing the value to be converted by the value of the by-products fixed in Article 3 (3), and - multiplying the amount thus obtained by the rate fixed in Article 1 (3) for semi-milled rice of the group in question. Article 6 1. The conversion of a quantity of husked rice into a corresponding quantity of paddy rice or milled rice shall be effected by multiplying the quantity to be converted by the rate fixed in Article 1 (1) for paddy rice, or by the rate fixed in Article 1 (2) for milled rice, as the case may be. The conversion of a quantity of paddy rice or milled rice into a corresponding quantity of husked rice shall be effected by dividing the quantity to be converted by the rate fixed in Article 1 (1) for paddy rice or by the rate fixed in Article 1 (2) for milled rice, as the case may be. 2. The conversion of a quantity of milled rice into a corresponding quantity of semi-milled rice shall be effected by multiplying the quantity to be converted by the rate fixed in Article 1 (3) for semi-milled rice. The conversion of a quantity of semi-milled rice into a corresponding quantity of milled rice shall be effected by dividing the quantity to be converted by the rate fixed in Article 1 (3) for semi-milled rice. Article 7 This Regulation shall enter into force on 1 September 1967. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 August 1967. For the Commission The President Jean REY